This case is in all respects like the case which we had under consideration entitled Boykin v. Town of River Junction, in which opinion was filed here on the 17th day of July, 1936, 124 Fla. 827,  169 So. 492, the case of Roach v. City of of Tampa, et al.,
opinion filed at this Term of the Court, 124 Fla. 62,169 So. 627, except that in the River Junction case there was involved in addition to, and betterment of, an electric light plant, and in the City of Tampa case, supra, there was involved improvements and *Page 152 
addition to a municipal hospital, while in the instant case the improvements and betterments involved are to be made to a waterworks system.
In this case alternative writ of mandamus was issued. To the writ motion to quash was interposed and briefs filed by the respective parties.
The legal principles enunciated in the case of Boykin v. Town of River Junction are applicable here and, on authority of the judgments and opinions in those cases, the motion to quash the alternative writ of mandamus is denied and, unless return be made within five (5) days from the entry of this order, peremptory writ of mandamus will issue.
WHITFIELD, C.J., and ELLIS, BROWN, BUFORD and DAVIS, J.J., concur.